     Case: 5:19-cv-00137-JMH Doc #: 6 Filed: 04/03/19 Page: 1 of 8 - Page ID#: 235



                                                                           19-20494 04/03/19 CCS:CS css
                                       ATTORNEYS FOR PLAINTIFF, THE CINCINNATI INSURANCE COMPANY.


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

CASE NO.: 5:19-CV-00137                                             HON. JOSEPH M. HOOD

THE CINCINNATI INSURANCE COMPANY                                    PLAINTIFF,

v.

CLARENCE J. MICHEL, JR., et al.                                     DEFENDANTS.

                         MOTION OF PLAINTIFF FOR ORDER
                     DIRECTING PAYMENT OF POLICY PROCEEDS
                             INTO COURT REGISTRY

         Comes now the Plaintiff, The Cincinnati Insurance Company (“Cincinnati Insurance

Company”), by and through its undersigned counsel, and pursuant to Federal Rule of Civil

Procedure 67(a), respectfully moves this Court to enter an Order directing payment of policy

proceeds into the Court Registry. A Memorandum in Support and proposed Order follow.


                                            Respectfully submitted,

                                             /s/Carmen C. Sarge, Esq.__________________
                                            Carmen C. Sarge, Esq. (88553)
                                            Perry A. Adanick, Esq. (00443)
                                            Rolfes Henry Co., LPA
                                            2333 Alexandria Drive
                                            Lexington, Kentucky 40504
                                            Phone: (859) 547-1200
                                            Fax:      (513) 579-0222
                                            csarge@rolfeshenry.com
                                            padanick@rolfeshenry.com
                                            ATTORNEYS FOR PLAINTIFF,
                                            THE CINCINNATI INSURANCE COMPANY
  Case: 5:19-cv-00137-JMH Doc #: 6 Filed: 04/03/19 Page: 2 of 8 - Page ID#: 236




                               MEMORANDUM IN SUPPORT

       Comes now the Plaintiff, The Cincinnati Insurance Company (“Cincinnati Insurance

Company”), by and through its undersigned counsel, and for its Memorandum in Support of its

Motion for Order Directing Payment of Policy Proceeds into Court Registry, states as follows:

                                       INTRODUCTION

       Clarence and Jamie Michel (the “Insureds”) are the named insureds on a policy of insurance

issued by Cincinnati Insurance Company for policy period October 29, 2018 through October 29,

2019. On or about January 7, 2019, the Michels’ barn and its contents near their home located at

120 Sunset Lodge Road in Lancaster, Kentucky sustained significant fire damage, resulting in a

total loss. As a result of the fire loss, the Michels made a claim under the insurance policy issued

by Cincinnati Insurance Company for the damage to the barn and its contents.

       Upon investigating the claim, Cincinnati Insurance Company discovered a number of liens,

lis pendens, and a mortgage on the property in question, as well as claims against Mr. Michel

personally. As such, Cincinnati Insurance Company filed its Interpleader Complaint because the

various holders of the liens, claims and mortgage on the property may be entitled to the proceeds

of the insurance claim, and Cincinnati Insurance Company is concerned with being subject to

double or multiple liability if payment was made to the Michels. Defendants in this lawsuit are

the United States Internal Revenue Service, Kentucky Department of Revenue, PBK Bank, Inc.,

James E. Shelton, All American Painting, L.L.C., Knight Capital Funding III, LLC, Cash Village

NY, LLC, Empire Funding, Ace Funding Source, LLC, Cash Crunch, Capital Stack, LLC, Kash

Capital, Wells Fargo Bank, N.A., National Union Fire Insurance Company of Pittsburgh, Pa.,

Second Chance Funding, LLC, and HOP Capital.

                                               -2-
  Case: 5:19-cv-00137-JMH Doc #: 6 Filed: 04/03/19 Page: 3 of 8 - Page ID#: 237



       Cincinnati Insurance Company has determined, subject the Policy’s terms and conditions,

that it owes Seven Hundred Thirty-Nine Thousand Seven Hundred Fifty Nine and 44/100 dollars

($739,759.44) for the total loss of the Insureds’ barn and contents, which is composed of

$552,834.64 for the barn structure and $186,924.80 for the contents. The policy proceeds, which

total Seven Hundred Thirty-Nine Thousand Seven Hundred and Fifty Nine and 44/100 dollars

($739,759.44), are currently being held by Cincinnati Insurance Company with the anticipation of

depositing same within the Court Registry.

                                          ARGUMENT

       Federal Rule of Civil Procedure 67(a) provides in pertinent part “if any part of the relief

sought is a money judgment or the disposition of a sum of money or some other deliverable thing,

a party – on notice to every other party and by leave of Court – may deposit with the Court all or

part of the money or thing, whether or not that party claims any of it. The depositing party must

deliver to the Clerk a copy of the Order permitting deposit.” Fed. R. Civ. P. 67(a).

       The core purpose of Rule 67 is to relieve a party who holds a contested fund from

responsibility for disbursement of that fund among those claiming some entitlement thereto.

Alstom Caribe, Inc. v. Geo. P. Reintjes Company, Inc., 484 F.3d 106, 113 (1st Cir. 2007). A District

Court should not grant a Rule 67 Motion unless the question of entitlement is genuinely in dispute.

Gulf States Utilities Company v. Alabama Power Company, 824 F.2d 1465, 1475 (5th Cir. 1987).

Moreover, the entitlement dispute must be live; that is, the dispute must be extant at the time the

Court is asked to grant the Rule 67 Motion. MFRS. Hanover Oversees Capital Corp. v. Southwire

Company, 589 F. Sup. 214, 221 (S.D.N.Y. 1984). Ultimately, the decision whether to allow a Rule

67 deposit lies within the discretion of the District Court. Garrick v. Weaver, 888 F.2d 687, 694

(10th Cir. 1989).

                                               -3-
  Case: 5:19-cv-00137-JMH Doc #: 6 Filed: 04/03/19 Page: 4 of 8 - Page ID#: 238



       In this case, as noted above, Cincinnati Insurance Company has determined it owes a total

of Seven Hundred Thirty-Nine Thousand Seven Hundred and Fifty Nine and 44/100 dollars

($739,759.44) in insurance policy proceeds due to the aforementioned fire loss. The following

Defendants may have an interest in the distribution of those insurance proceeds:

           •   The United States Internal Revenue Service;

           •   The Kentucky Department of Revenue;

           •   PBK Bank, Inc.;

           •   James E. Shelton;

           •   Oklahoma Tax Commission;

           •   All American Painting, L.L.C.;

           •   Knight Capital Funding III, LLC;

           •   Cash Village NY, LLC;

           •   Empire Funding;

           •   Ace Funding Source, LLC;

           •   Cash Crunch;

           •   Capital Stack, LLC;

           •   Kash Capital;

           •   Wells Fargo Bank, N.A.;

           •   National Union Fire Insurance Company of Pittsburgh, PA.;

           •   Second Chance Funding, LLC; and

           •   HOP Capital.




                                                -4-
  Case: 5:19-cv-00137-JMH Doc #: 6 Filed: 04/03/19 Page: 5 of 8 - Page ID#: 239



       It is clear that there is a current dispute as to entitlement and priority as amongst these

Defendants regarding the insurance policy proceeds. An insurance company need not wait until

persons asserting claims against its insured have reduced those claims to Judgment before seeking

to invoke the benefits of Federal interpleader. State Farm Fire & Casualty Company v. Tashire,

386 U.S. 523, 532 (1967). Cincinnati Insurance Company possesses a single stake which is subject

to multiple claims. Those claims could expose it to multiple actions resulting in multiple liabilities

and those various claims could exceed One Million Dollars ($1,000,000.00) rendering them

adverse. Claims are adverse because they are competing for a fund which is not large enough to

satisfy them all. Tashire at 533. Courts are compelled to construe interpleader provisions liberally.

4 Moore’s Federal Practice, § 22.03(1)(h).

       Generally, a disinterested plaintiff who brings a necessary interpleader action as a "mere

stakeholder" is entitled to a reasonable award of attorney fees. USAA Life Ins. Co. v. Space, No.

3:14-CV-00661-TBR, 2015 U.S. Dist. LEXIS 67496, at *12 (W.D. Ky. May 22, 2015). In

interpleader actions, the award of costs and attorney fees is within the sound discretion of the Court

and an award should not be reversed unless the District Court abused that discretion. Holmes v.

Artists Rights Enforcement Corporation, 148 Fed. Appx. 252, 257 (6th Cir. Michigan 2005), citing

4 Moore’s Federal Practice § 22.06.

       Here, Cincinnati Insurance Company falls within this general rule because Cincinnati

Insurance Company would be subject to multiple lawsuits had it opted to not file suit. Furthermore,

Cincinnati Insurance Company is a disinterested stakeholder because Cincinnati Insurance

Company is conceding the amount of the insurance policy proceeds it owes. Cincinnati Insurance

Company is not making a claim to the policy nor is it disputing this amount.



                                                -5-
  Case: 5:19-cv-00137-JMH Doc #: 6 Filed: 04/03/19 Page: 6 of 8 - Page ID#: 240



       WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests an Order directing

payment of policy proceeds for deposit into Court Registry and all relief it has requested in this

Interpleader action.

       1.      That each Defendant be barred from instituting any action against Cincinnati

Insurance Company for recovery under the policy;

       2.      That Cincinnati Insurance Company be discharged and dismissed from this

action; and

       3.      For a reasonable award of costs and attorney’s fees expended by Cincinnati

Insurance Company in bringing this action.

                                              Respectfully submitted,

                                               /s/Carmen C. Sarge, Esq.__________________
                                              Carmen C. Sarge, Esq. (88553)
                                              Perry A. Adanick, Esq. (00443)
                                              Rolfes Henry Co., LPA
                                              10200 Forest Green Blvd., Suite 602
                                              Louisville, KY 40223
                                              Phone: (502) 371-4000
                                              Fax:      (502) 371-4009
                                              csarge@rolfeshenry.com
                                              padanick@rolfeshenry.com
                                              ATTORNEYS FOR PLAINTIFF,
                                              THE CINCINNATI INSURANCE COMPANY




                                              -6-
  Case: 5:19-cv-00137-JMH Doc #: 6 Filed: 04/03/19 Page: 7 of 8 - Page ID#: 241



                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing has been served this
 rd
3 day of April via Regular U.S. Mail upon the following:

Clarence J. Michel, Jr.                                     Empire Funding
120 Sunset Lodge Road                                       c/o Jason A. Gang, Esq.
Lancaster, Kentucky 40444                                   259 Windsor Lane
                                                            West Hempstead, New York 11552
Jamie Michel
120 Sunset Lodge Road                                       Ace Funding Source, LLC
Lancaster, Kentucky 40444                                   c/o Registered Agents, Inc.
                                                            90 State Street, Suite 700
                                                            Albany, New York 12207
United States of America
Internal Revenue Service
c/o Civil Process Clerk                                     Cash Crunch
United States Attorney’s Office                             c/o Jeffery Zachter
260 W. Vine Street, Suite 300                               2 University Plaza, Suite 205
Lexington, Kentucky 40507                                   Hackensack, New Jersey 07601

Kentucky Department of Revenue                              Capital Stack, LLC
Division of Collections                                     c/o CSC Services of Nevada, Inc.
c/o Office of the Kentucky Attorney General                 2215-B Renaissance Drive
700 Capitol Avenue, Suite 118                               Las Vegas, Nevada 89119
Frankfort, Kentucky 40601
                                                            Kash Capital
                                                            c/o Jason A. Gang, Esq.
PBK Bank, Inc.                                              259 Windsor Lane
c/o Joye B. Hunt                                            West Hempstead, New York 11552
120 Frontier Blvd.
Stanford, Kentucky 40484                                    Wells Fargo Bank,
                                                            National Association
James E. Shelton                                            c/o Corporation Service Company
316 Covered Bridge Road                                     421 West Main Street
King of Prussia, Pennsylvania 19406                         Frankfort, Kentucky 40601

Oklahoma Tax Commission                                     National Union Fire Insurance
2501 North Lincoln Boulevard                                c/o Lloyd & McDaniel
Oklahoma City, Oklahoma 73194                               P.O. Box 23200
                                                            Louisville, Kentucky 40223
All American Painting, L.L.C.
c/o Thimothy P. Philip                                      Second Chance Funding
3801 McKelvey Road, Suite 200                               317 Mulry Lane
Bridgeton, Missouri 63044                                   Lawrence, New York 11559

                                              -7-
  Case: 5:19-cv-00137-JMH Doc #: 6 Filed: 04/03/19 Page: 8 of 8 - Page ID#: 242




Knight Capital Funding III, LLC                    Hop Capital
c/o NRAI Services, Inc.                            c/o Jason A. Gang, Esq.
1200 South Pine Island Road                        259 Windsor Lane
Plantation, Florida 33324                          West Hempstead, New York 11552

Cash Village NY LLC
c/o Cash Village NY LLC
3 Filomena Court
Dix Hills, New York 11746

                                     Respectfully submitted,

                                     /s/Carmen C. Sarge, Esq.__________________
                                     Carmen C. Sarge, Esq. (88553)




                                      -8-
